DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 07/22/2021. Claims 1-20 are pending in the Application.  

Continuity/ priority Information 
The present Application 17383348, filed 07/22/2021 is a continuation of 16503446, filed 07/03/2019, now U.S. Patent No. 11,108,413, which Claims Priority from Provisional Application 62740878, filed 10/03/2018.   
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20  of U.S. Patent No. 11,108,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No. 11,108,413, and thus anticipate the Claims of the instant Application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: Independent Claims Comparison
17/383348 Instant Application Claims
16503446 (U.S. Pat. 11,108,413) Claims
1. A data processing system with improved error correction operation, comprising: 
a processor; and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor cause the processor to: 
receive a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to a channel that introduces a deletion symbol error or an insertion symbol error prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d≥2, M and N are integers; 
perform at least one recursive calculation in a successive cancellation decoder to generate an estimate of a location or a value corresponding to each of the d insertion or deletion symbol errors; and 
perform, based on the estimate of the location or the value, a polar decoding operation on the portion of the block of polar-coded symbols to generate an estimate of information bits that correspond to the block of polar-coded symbols, 
wherein the successive cancellation decoder comprises a plurality of layers, each of the plurality of layers comprising up to d.sup.2N processing nodes arranged as N groups, each of the N groups comprising up to d.sup.2 processing nodes, 
wherein estimating the location or the value has a complexity that scales polynomially with d, and 
wherein at least one bit of the information bits has a known value at the data processing system prior to receiving the portion of the block of polar-coded symbols.
1. A data processing system with improved error correction operation, comprising: 
a processor; and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor cause the processor to: 
receive a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to an insertion channel or a deletion channel prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d≥2, M and N are integers; 
estimate, based on one or more recursive calculations in a successive cancellation decoder, a location or a value corresponding to each of the d insertion or deletion symbol errors; and 
decode, based on estimated locations or values, the portion of the block of polar-coded symbols to generate an estimate of information bits that correspond to the block of polar-coded symbols, 
wherein the successive cancellation decoder comprises at least log.sub.2(N)+1 layers, each layer comprising up to d.sup.2N processing nodes arranged as N groups, each of the N groups comprising up to d.sup.2 processing nodes, 
wherein estimating the location or the value has a complexity that scales polynomially with d, 
wherein at least one bit of the information bits has a known value at the data processing system prior to receiving the portion of the block of polar-coded symbols, and 
wherein the d insertion or deletion symbol errors comprise 
(a) two or more deleted symbols, 
(b) two or more inserted symbols, or 
(c) at least one deleted symbol and at least one inserted symbol.
13. A non-transitory computer-readable storage medium having instructions stored thereupon for improved error correction, comprising: 
instructions for receiving, at a data processing system, a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to a channel that introduces a deletion symbol error or an insertion symbol error prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d≥2, M and N are integers; 
instructions for performing at least one recursive calculation in a successive cancellation decoder to generate an estimate of a location or a value corresponding to each of the d insertion or deletion symbol errors; and 
instructions for performing, based on the estimate of the location or the value, a polar decoding operation on the portion of the block of polar-coded symbols to generate an estimate of information bits that correspond to the block of polar-coded symbols, 
wherein the successive cancellation decoder comprises a plurality of layers, each of the plurality of layers comprising up to d.sup.2N processing nodes arranged as N groups, each of the N groups comprising up to d.sup.2 processing nodes, 
wherein estimating the location or the value has a complexity that scales polynomially with d, and 
wherein at least one bit of the information bits has a known value at the data processing system prior to receiving the portion of the block of polar-coded symbols.

13. A non-transitory computer-readable storage medium having instructions stored thereupon for improved error correction, comprising: 
instructions for receiving, at a data processing system, a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to an insertion channel or a deletion channel prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d≥2, M and N are integers; 
instructions for estimating, based on one or more recursive calculations in a successive cancellation decoder, a location or a value corresponding to each of the d insertion or deletion symbol errors; and 
instructions for decoding, based on estimated locations or values, the portion of the block of polar-coded symbols to generate an estimate of information bits that correspond to the block of polar-coded symbols, 
wherein the successive cancellation decoder comprises at least log.sub.2(N)+1 layers, each layer comprising up to d.sup.2N processing nodes arranged as N groups, each of the N groups comprising up to d.sup.2 processing nodes, 
wherein a complexity of estimating the location or the value has a complexity that scales polynomially with d, 
wherein at least one bit of the information bits has a known value at the data processing system prior to receiving the portion of the block of polar-coded symbols, and 
wherein the d insertion or deletion symbol errors comprise 
(a) two or more deleted symbols, 
(b) two or more inserted symbols, or 
(c) at least one deleted symbol and at least one inserted symbol.
17. A method for improved error correction, comprising: 
receiving, at a data processing system, a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to a channel that introduces a deletion symbol error or an insertion symbol error prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d≥2, M and N are integers; 
performing at least one recursive calculation in a successive cancellation decoder to generate an estimate of a location or a value corresponding to each of the d insertion or deletion symbol errors; and 
performing, based on the estimate of the location or the value, a polar decoding operation on the portion of the block of polar-coded symbols to generate an estimate of information bits that correspond to the block of polar-coded symbols, 
wherein the successive cancellation decoder comprises a plurality of layers, each of the plurality of layers comprising up to d.sup.2N processing nodes arranged as N groups, each of the N groups comprising up to d.sup.2 processing nodes, 
wherein estimating the location or the value has a complexity that scales polynomially with d, and 
wherein at least one bit of the information bits has a known value at the data processing system prior to receiving the portion of the block of polar-coded symbols.

17. A method for improved error correction, comprising: 
receiving, at a data processing system, a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to an insertion channel or a deletion channel prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d≥2, M and N are integers; 
estimating, based on one or more recursive calculations in a successive cancellation decoder, a location or a value corresponding to each of the d insertion or deletion symbol errors; and 
decoding, based on estimated locations or values, the portion of the block of polar-coded symbols to generate an estimate of information bits that correspond to the block of polar-coded symbols, 
wherein the successive cancellation decoder comprises at least log.sub.2(N)+1 layers, each layer comprising up to d.sup.2N processing nodes arranged as N groups, each of the N groups comprising up to d.sup.2 processing nodes, 
wherein estimating the location or the value has a complexity that scales polynomially with d, 
wherein at least one bit of the information bits has a known value at the data processing system prior to receiving the portion of the block of polar-coded symbols, and 
wherein the d insertion or deletion symbol errors comprise 
(a) two or more deleted symbols, 
(b) two or more inserted symbols, or 
(c) at least one deleted symbol and at least one inserted symbol.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S. Pub. No.  20140108748) Pub. Date: April 17, 2014. 
 Regarding independent Claims 1, 13 and 17, LEE discloses controllers and operating methods to control nonvolatile memory devices, comprising:
a processor; and a non-transitory memory; 
FIG. 1, a memory system 1000 may include a nonvolatile memory device 1100 and a controller 1200. In FIG. 5, the controller 1200 may include a processor 1220. [0082] The processor 1220 may control an overall operation of the controller 1200.
a block of polar-coded symbols that includes d insertion or deletion symbol errors,
FIG. 6 [0089] The polar code encoding unit 1261 may perform polar code encoding on the information word bits I(k) to generate n code word bits C(n) (n being an integer larger than k). Referring to FIG. 7, a polar code encoding unit 1261 may include a frozen bit inserting unit 1262 and a generation matrix calculation unit 1263. [0095] The frozen bit inserting unit 1262 may receive information word bits I(k). The frozen bit inserting unit 1262 may insert frozen bits into the information word bits I(k). The frozen bits may be static bits fixed to a logical value such "1" or "0". That is, the frozen bits may be bits having a fixed logic value (e.g., "0" or "1").
Locations where frozen bits are inserted may be locations decided such that an error prevention function of the polar code encoder /decoder 1260 is optimized.
successive cancellation decoder;
[0091] The successive canceling unit 1267 may perform successive cancelation decoding on the read bits Y(n) to generate k information word bits O(k).
estimating the location or the value;
 [0115] The frozen bit inserting unit 1262a may be configured to insert frozen bits FR into information word bits I(k). In example embodiments, when puncturing bits PUNC are not selected, the frozen bit inserting unit 1262a may insert frozen bits FR at reference locations of the information word bits I(k). The reference locations may be stored at the frozen bit inserting unit 1262a. The reference bits may be provided to the location calculation unit 1266a. 
the d insertion or deletion symbol errors comprise;  
 [0116] When puncturing bits PUNC are selected, the frozen bit inserting unit 1262a may receive information about locations of frozen bits FR from the location calculation unit 1266a. Locations of the frozen bits FR received from the location calculation unit 1266a may include locations of incapable bits INC
[0119] The puncturing unit 1264a may receive the code word bits C(n) from the generation matrix calculation unit 1263a. The puncturing unit 1264a may receive information about locations of puncturing bits PUNC from the location calculation unit 1266a. The puncturing unit 1264a may puncture the code word bits C(n) based on the input information.

Regarding Claims 2, 4, 15, 19, LEE discloses d insertion or deletion symbol errors;  [0124] Referring to FIGS. 11 and 12, in operation S110, puncturing bits PUNC may be selected. For example, the puncturing bits PUNC may be selected by storing information of the puncturing bits PUNC at a puncturing bit register 1265a or reading information of the puncturing bits PUNC from puncturing bit register 1265a.
  [0125] In operation S120, locations of incapable bits INC may be detected based on locations of the puncturing bits PUNC and information associated with a generation matrix calculation unit 1263a. The operation S120 may be performed by the location calculation unit 1266a. 
[0127] In operation S140, a frozen bit inserting unit 1262a may generate input word bits U(n) by inserting the frozen bits FR to information word bits I(k) based on a refrozen result. 
Regarding Claims  3, 11, 12, 14, 18, LEE discloses “d2 processing nodes” 
[0097] Referring to FIG. 8A, there is illustrated a generation matrix calculation unit 1263_1 based a 2-by-2 generation matrix. A first code word bit C(1) may be a sum of first and second input word bits U(1) and U(2). A second code word bit C(2) may be a second input word bit U(2). 
Regarding Claims 9, 10, LEE discloses a polar code generator matrix having N rows and N columns; 
[0096] The generation matrix calculation unit 1263 may receive the input word bits U(n) from the frozen bit inserting unit 1262. The generation matrix calculation unit 1263 may generate code word bits C(n) by performing generation matrix calculation on the input word bits U(n) based on a given, desired or predetermined generation matrix.  
Regarding Claims  6, 7, 8,  LEE discloses polar computation graph; [0094] FIG. 7 is a block diagram schematically illustrating a polar code encoding unit according to an example embodiment of inventive concepts. Referring to FIG. 7, a polar code encoding unit 1261 may include a frozen bit inserting unit 1262 and a generation matrix calculation unit 1263.
Regarding Claims 5, 16, 20, complexity governed by  (N.sup.d+1 log N), LEE discloses Par. [0115] The frozen bit inserting unit 1262a may be configured to insert frozen bits FR into information word bits I(k). In example embodiments, when puncturing bits PUNC are not selected, the frozen bit inserting unit 1262a may insert frozen bits FR at reference locations of the information word bits I(k). The reference locations may be stored at the frozen bit inserting unit 1262a. The reference bits may be provided to the location calculation unit 1266a.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

		  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 4, 2022
Non-Final Rejection 20221104
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov